Lane, Judge,
concurring.
While I find myself in complete agreement with the majority, I believe it necessary to discuss two additional points regarding part. Ill of the opinion.
First, in Velan, as correctly noted by the majority, the inferior heading in question (Hand-operated and check) contained no noun. *96Significantly, tbe absence of a noun not only renders the provision unintelligible in and of itself, but implies that it must be read in 'Conjunction with the nouns (Taps, cocks, valves, and similar devices, (however operated, used to control the flow of liquids, gases, or solids, ¡all of the foregoing and parts thereof) of the immediately superior heading. In contradistinction, here the inferior heading (Incandescent lamps designed to be operated by propane or other gas, or by compressed air and kerosene or gasoline) contains a noun, “lamps.” As •such, resort to the nouns of the immediately superior heading is ¡unnecessary to render this inferior heading intelligible.
Second, it is clear that Congress did not intend that provision for parts in superior headings be automatically inferred into all immediately inferior headings. This can be seen from the fact that in at least 108 sections of the TSUS. Congress considered it necessary to •specifically provide for parts in a superior heading and then again in the immediately inferior heading. * I would hesitate to conclude that ¡Congress was merely being redundant 108 times.

 See for example TSUS items 660.25; 660.30; 660.75; 661.12; 666.20; 674.60; 674.80; 683.10; 683.70; 684.62.